Citation Nr: 1637832	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2013 and September 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a gastrointestinal disability that is related to service or to a service-connected disability.  Diagnoses shown in the claims file includes gastroesophageal reflux disease (GERD) and hiatal hernia.

Service connection is in effect for: diabetes mellitus type 2, psoriasis, and psoriatic arthritis.  The Veteran was afforded VA examinations in February 2013 and December 2015.  The February 2013 and April 2013 VA examiners indicated that the Veteran had a diagnosis of GERD and both opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected psoriasis condition.  The April 2013 VA examiner added that the Veteran has other conditions that are likely the cause of his symptoms, which include hiatal hernia.  The December 2015 VA examiner opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an inservice event, injury or illness.  He noted that there is no evidence to support that the Veteran's contention that GERD has been permanently aggravated by any service-connected condition.  He further added that the only plausible connection that could even be suggested as an aggravation might be if the Veteran was taking a lot of NSAIDs such as ibuprofen, but the Veteran denies taking these medications.  He further noted that the Veteran takes Tylenol which is not associated with any GI symptoms or problems.  

The December 2015 VA examination report is inadequate in that the VA examiner failed to consider the Veteran's previously diagnosed hiatal hernia.  The April 2013 VA examiner noted that the Veteran has hiatal hernia which is more likely the cause of the Veteran's symptomatic GERD.  Also, it is unclear whether the examiner considered all service-connected disabilities in formulating her opinion.  Additionally, while she noted that there is no evidence to support that the Veteran's condition has been permanently aggravated by his service connected disabilities, she gave no further rationale as to why that is so aside from noting that none of the medication that he takes are significant contributors to his GERD.  

The Board finds that an addendum opinion is necessary in order to ascertain whether there is a direct or secondary nexus between any diagnosed gastrointestinal disability and one or more of his service-connected disabilities, to include by way of aggravation of such disability by a service-connected disability. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Return the entire record to the December 2015 VA examiner in order to determine the nature and etiology of any gastrointestinal disability (to include any gastroesophageal reflux disease (GERD), hiatal hernia, or Barrett's esophagus diagnoses), and an opinion as to whether any such diagnosis is secondary (i.e., caused or aggravated) to service-connected disabilities of diabetes mellitus type 2, psoriasis, or psoriatic arthritis, or associated medication or other treatment.  The entire record must be reviewed by the examiner. 

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the required opinion.

For any gastrointestinal disability noted, to include GERD and hiatal hernia, the examiner should address the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability, to include GERD or hiatal hernia, had its onset during, or is etiologically related to, service, to include presumed exposure to herbicide agents including Agent Orange while serving in Vietnam? 

b)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability, to include GERD or hiatal hernia, was caused by a service-connected disability or disabilities, to include diabetes mellitus, psoriasis, and/or arthritis, or associated medication or other treatment?

c)  Is it at least as likely as not (50 percent or greater probability) that any gastrointestinal disability, to include GERD or hiatal hernia, was aggravated (increased in severity beyond the natural progress of the condition) by a service-connected disability or disabilities, to include diabetes mellitus, psoriasis, and/or arthritis, or associated medication or other treatment?  If aggravation is found, the examiner should provide the baseline manifestations of the disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability or disabilities.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

2.  The AOJ should ensure that all questions listed in #1 have been fully answered by the examiner to ensure full compliance with the remand directives.

3.  Thereafter, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

